     Case 1:20-cv-00635-NONE-JLT Document 16 Filed 03/10/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    GARY DELMAR HENDERSON,                         Case No. 1:20-cv-00635-JLT (PC)
12                        Plaintiff,                 FINDINGS AND RECOMMENDATIONS
13                                                   TO DISMISS CLAIMS AND DEFENDANT
             v.
14    G. AGAME, et al.,                              14-DAY DEADLINE

15                        Defendants.                Clerk of the Court to Assign a District Judge

16

17          On February 6, 2021, the Court screened Plaintiff’s first amended complaint and found

18   that it states a cognizable claim against Defendant Agame for a violation of the First Amendment.

19   (Doc. 13.) The remaining claims were not cognizable. (Id.) The Court therefore directed Plaintiff

20   to file a second amended complaint curing the deficiencies in his pleading or to notify the Court

21   that he wishes to proceed only on the claim found cognizable. (Id.)

22          On March 8, 2021, Plaintiff filed a notice that he “wishes to proceed on only the First

23   Amendment claim” against Defendant Agame. (Doc. 14.) Accordingly, and for the reasons set

24   forth in the Court’s screening order (Doc. 13), the Court RECOMMENDS that:

25                1. Defendant Esmond DISMISSED; and,

26                2. The claims in Plaintiff’s complaint be DISMISSED, except for its First

27                   Amendment claim against Defendant Agame.

28   The Court DIRECTS the Clerk of the Court to assign a district judge to this action.
     Case 1:20-cv-00635-NONE-JLT Document 16 Filed 03/10/21 Page 2 of 2


 1          These Findings and Recommendations will be submitted to the United States District

 2   Judge assigned to this case, pursuant to 28 U.S.C. § 636(b)(l). Within 14 days of the date of

 3   service of these Findings and Recommendations, Plaintiff may file written objections with the

 4   Court. The document should be captioned, “Objections to Magistrate Judge’s Findings and

 5   Recommendations.” Failure to file objections within the specified time may result in waiver of

 6   rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v.

 7   Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 8
     IT IS SO ORDERED.
 9
10      Dated:     March 9, 2021                              /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                       2
